MEMORANDUM **
Ramiro Morales-Gonzalez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”), affirming an Immigration Judge’s (“LJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and uphold the BIA’s decision unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s determination that Morales faded to show that a member of the Zapatistas threatened his life because of his actual or imputed political opinion rather than because he frustrated the guerrillas’ recruitment efforts. See id. at 482-84. Accordingly, Morales did not establish eligibility for asylum or withholding of removal. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.